                   Case 18-10601-MFW             Doc 3192          Filed 01/21/21       Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                               :
                                                               :          Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                 :
LLC, et al.,                                                   :          Case No. 18-10601 (MFW)
                                                               :
                                  Debtors.1                    :          (Jointly Administered)
                                                               :          Re: Docket No. 3188
------------------------------------------------------------- x

                                       NOTICE OF WITHDRAWAL

         PLEASE TAKE NOTICE that, on January 21, 2021, the above-captioned debtors and

debtors in possession (the “Debtors”) filed the redacted version of the Declaration of David P.

Schack in Support of Fifth Amended Chapter 11 Plan of Liquidation [Docket No. 3188] (the

“Declaration”).

         PLEASE TAKE FURTHER NOTICE that the Debtors hereby withdraws the Declaration

without prejudice.




1
 The last four digits of The Weinstein Company Holdings LLC's federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.



RLF1 24664625V.1
                   Case 18-10601-MFW   Doc 3192      Filed 01/21/21   Page 2 of 2




Dated: January 21, 2021
       Wilmington, Delaware                /s/ David T. Queroli
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           Mark D. Collins (No. 2981)
                                           Paul N. Heath (No. 3704)
                                           Zachary I. Shapiro (No. 5103)
                                           Brett M. Haywood (No. 6166)
                                           David T. Queroli (No. 6318)
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701

                                           - and -

                                           CRAVATH, SWAINE & MOORE LLP
                                           Paul H. Zumbro (admitted pro hac vice)
                                           George E. Zobitz (admitted pro hac vice)
                                           Karin A. DeMasi (admitted pro hac vice)
                                           Worldwide Plaza
                                           825 Eighth Avenue
                                           New York, New York 10019
                                           Telephone: (212) 474-1000
                                           Facsimile: (212) 474-3700

                                           Attorneys for the Debtors and Debtors in Possession




                                              2
RLF1 24664625V.1
